Order entered February 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00634-CV

                                  TODD PRUETT, Appellant

                                                V.

                            MICHAEL PITTMAN, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                            ORDER
       Before the Court is appellant’s Motion to Add New Evidence. This is a pro se appeal

from the trial court’s order dated January 22, 2013, dismissing appellant’s claims with prejudice

for failure to file an expert report. Appellant’s motion seeks to add to the record of this appeal a

letter dated September 4, 2013, and filed in the Dallas County clerk’s office on September 13,

2013. Because the letter was filed over seven months after the trial court signed the order

dismissing appellant’s claims, the letter was not before the trial court when the court dismissed

appellant’s claims. As a result, we may not consider the letter in our review of the trial court’s

ruling dismissing appellant’s claims. Appellant’s motion is DENIED.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE